DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 09 March 2022, the following occurred: 
applicant argued the claim rejections.
Claims 1-18 are pending. 	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claim 16), machine (claims 1-15 and 18), and manufacture (claim 17) which recite steps of:  (claim 1) generate a network, identify whether an individual in the network is affected or unaffected, generate a pedigree, and identify the disease causing variant; (claim 16) generating a network, identifying whether an individual in the network is affected or unaffected, creating a pedigree, performing segregation analysis, and analyzing the variant pairs to identify the disease causing variant; (claim 17) generating a network, identifying whether an individual in the network is affected or unaffected, creating a pedigree, performing segregation analysis, and analyzing the variant pairs to identify the disease causing variant; and (claim 18) generate a network, identify whether an individual in the network is affected or unaffected, and generate a pedigree.

Step 2A, Prong One:
These steps of (claim 1) generate a network, identify whether an individual in the network is affected or unaffected, generate a pedigree, and identify the disease causing variant; (claim 16) generating a network, identifying whether an individual in the network is affected or unaffected, creating a pedigree, performing segregation analysis, and analyzing the variant pairs to identify the disease causing variant; (claim 17) generating a network, identifying whether an individual in the network is affected or unaffected, creating a pedigree, performing segregation analysis, and analyzing the variant pairs to identify the disease causing variant; and (claim 18) generate a network, identify whether an individual in the network is affected or unaffected, and generate a pedigree, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the (claim 1) processor and memory; (claim 17) computer readable medium and processor; and (claim 18) processor and memory language, these steps in the context of this claim encompass a mental process of the user.
Specifically, all of the recited steps are capable of being performed by a human in the mind, or by a human in the mind with a computer or physical aid.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-3 and 10-15, further narrowing performing segregation analysis; claims 5 and 6, further narrowing the identification of unaffected individuals; and claims 7-9, further narrowing generation of the pedigree, all reciting particular aspects of how the steps may be performed in the mind but for recitation of generic computer components).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claim 1) processor and memory; (claim 17) computer readable medium and processor; and (claim 18) processor and memory amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0046]-[0047], among others, see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1 and 16-18) first degree network of individuals amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claim 1) processor and memory; (claim 17) computer readable medium and processor; and (claim 18) processor and memory generally links to a computer environment; and (claims 1 and 16-18) disease causing variant and pedigree generally link to the technical field of genetics, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 5-6, and 10, reciting use of a processor, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claim 4, reciting sources of sequencing data, which is an additional limitation which adds insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 2-3, 5-6, and 10, reciting use of a processor, generally linking to a computer environment, and claims 2-15, reciting pedigree, segregation analysis, disease causing variant, etc…, generally linking to the technical field of genetics, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slagboom et al. (WO 2008/018789 A2), hereinafter Slagboom. 

Claim 16:

Slagboom discloses:
A method of identifying a disease-causing variant, comprising:
generating a first degree network of individuals based on sequencing data of a cohort;
Figure 1 and Page 20, Lines 23-31
identifying an individual in the first degree network as an affected or an unaffected, wherein the individual affected by at least one binary trait, extreme quantitative trait, or combination thereof is identified as an affected and the individual that is not affected by at least one binary trait or the extreme quantitative trait is identified as an unaffected;
Figure 1 and Page 20, Lines 23-31, where osteoarthritis (OA) is a quantitative trait, such as on Page 23, Lines 1-16.
creating at least one enriched pedigree containing the individuals including designation as affected or unaffected;
Figure 1 and Page 20, Lines 23-31
performing segregation analysis to identify variant trait pairs that co-segregate within and across the at least one enriched pedigree; and
Figure 1 and Page 20, Lines 23-31, wherein Lines 26-27 disclose identification of co-segregating haplotypes via the pedigree where affected individuals are depicted as square boxes.
analyzing the variant trait pairs to identify the disease-causing variant.
Figure 1 and Page 20, Lines 23-31, wherein Lines 26-27 disclose identification of co-segregating haplotypes via the pedigree where affected individuals are depicted as square boxes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-4, 7-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Slagboom et al. (WO 2008/018789 A2), hereinafter Slagboom, further in view of Reid et al. (US 2017/0286594 A1), hereinafter Reid.

Claim 1:
Slagboom discloses:
A system for identifying a disease causing variant, the system comprising:
generate a first degree network of individuals based on sequencing data of a cohort;
Figure 1 and Page 20, Lines 23-31
identify whether an individual in the first degree network as an affected or an unaffected, wherein the individual with at least one binary trait, extreme quantitative trait, or combination thereof is identified as affected and the individual without the at least one binary trait or the extreme quantitative trait is identified as unaffected; and
Figure 1 and Page 20, Lines 23-31, where osteoarthritis (OA) is a quantitative trait, such as on Page 23, Lines 1-16.
generate at least one enriched pedigree containing the individuals including designation as affected or unaffected; and
Figure 1 and Page 20, Lines 23-31
identify the disease causing variant using the at least one enriched pedigree.
Figure 1 and Page 20, Lines 23-31, wherein Lines 26-27 disclose identification of co-segregating haplotypes via the pedigree where affected individuals are depicted as square boxes.

While Slagboom does disclose the identification of a disease causing variant, Slagboom does not explicitly disclose this as a system with “a data processor and a memory coupled with the data processor.” However, Reid does disclose this limitation, specifically:
a data processor and a memory coupled with the data processor, the processor being configured to:
[0237]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Slagboom with a processor and memory as disclosed by Reid. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Slagboom in order to implement the systems and methods (Reid:  [0237]).

Claim 2: Slagboom in view of Reid discloses the system of claim 1, as discussed above. Slagboom further discloses:
perform segregation analysis to identify variant trait pairs that co-segregate within and across the at least one enriched pedigree.
Figure 1 and Page 20, Lines 23-31, wherein Lines 26-27 disclose identification of co-segregating haplotypes via the pedigree where affected individuals are depicted as square boxes.

Claim 3:  Slagboom in view of Reid discloses the system of claim 1, as discussed above. Slagboom further discloses:
perform segregation analysis to analyze the variant trait pairs to determine the disease-causing variant.
Figure 1 and Page 20, Lines 23-31, wherein Lines 26-27 disclose identification of co-segregating haplotypes via the pedigree where affected individuals are depicted as square boxes. Page 25, Lines 31-33 disclose performing segregation analysis when a novel variant is found (i.e. prioritizing the performance of segregation analysis on the pedigree).

Claim 4:  Slagboom in view of Reid discloses the system of claim 1, as discussed above. Slagboom further discloses:
the sequencing data can be selected from the group consisting of exome sequencing data or whole genome sequencing data or genotype array data.
Whole Genome:  Page 23, Line 19 “genome wide scan;” Page 24, Lines 25-27; Page 26, Line 30; Page 39, Line 19, etc…; Genotype Array Data:  Page 11, Lines 9-10; Page 13, Lines 16-18; Page 14, Lines 21-24; Pages 14-15, Lines 30-6; Page 17, Lines 12-13; etc…

Claim 7:  Slagboom in view of Reid discloses the system of claim 1, as discussed above. Slagboom further discloses:
the enriched pedigree generated by the system has a single possible structure.
Figure 1 and Page 20, Lines 23-31, wherein the pedigree is of a family and therefore has a single possible structure.

Claim 8:  Slagboom in view of Reid discloses the system of claim 1, as discussed above. Slagboom further discloses:
the enriched pedigree generated by the system includes three or more affecteds with a common ancestor.
Figure 1

Claim 9:  Slagboom in view of Reid discloses the system of claim 1, as discussed above. Slagboom further discloses:
the enriched pedigree generated by the system includes one or more affecteds having parents determined to be unaffected.
Figure 1

Claim 10:  Slagboom in view of Reid discloses the system of claim 1, as discussed above. Slagboom further discloses:
prioritize the at least one pedigree to perform the segregation analysis.
Figure 1 and Page 20, Lines 23-31, wherein Lines 26-27 disclose identification of co-segregating haplotypes via the pedigree where affected individuals are depicted as square boxes. Page 25, Lines 31-33 disclose performing segregation analysis when a novel variant is found (i.e. prioritizing the performance of segregation analysis on the pedigree).

Claim 11:  Slagboom in view of Reid discloses the system of claim 10, as discussed above. Slagboom further discloses:
the prioritizing the at least one pedigree comprises selecting the at least one pedigree including at least one related unaffected.
Page 25, Lines 31-33 disclose performing segregation analysis of the variant with osteoarthritis (OA) within all family members when a novel variant is found (i.e. prioritizing the performance of segregation analysis on the pedigree), where within all family members includes those unaffected, such as shown in Figure 1.

Claim 12:  Slagboom in view of Reid discloses the system of claim 10, as discussed above. Slagboom further discloses:
the prioritizing the at least one pedigree comprises selecting the at least one pedigree including at least two affected siblings.
Page 25, Lines 31-33 disclose performing segregation analysis of the variant with osteoarthritis (OA) within all family members when a novel variant is found (i.e. prioritizing the performance of segregation analysis on the pedigree), where within all family members includes those affected, including multiple affected siblings, such as shown in Figure 1.

Claim 13:  Slagboom in view of Reid discloses the system of claim 10, as discussed above. Slagboom further discloses:
the segregation analysis forms a dominant genetic model of segregation.
Page 54, Table 14, showing dominant and recessive models of segregation.

Claim 14:  Slagboom in view of Reid discloses the system of claim 10, as discussed above. Slagboom further discloses:
the segregation analysis forms a recessive genetic model of segregation.
Page 54, Table 14, showing dominant and recessive models of segregation.

Claim 15:  Slagboom in view of Reid discloses the system of claim 3, as discussed above. Slagboom further discloses:
analyzing the variant trait pairs to determine the disease-causing variant is carried out using family-based association analysis.
Figure 1 and Page 20, Lines 23-31, demonstrating family-based association analysis, specifically also Page 42, Lines 17-19. Also, Page 5, Line 8; Page 8, Line 1; Page 12, Line 3; and Page 48, Table 11; and Page 59, Supplementary Table 5.

Claim 17:
Slagboom discloses:

generating a first degree network of individuals based on exome sequencing data of a cohort;
Figure 1 and Page 20, Lines 23-31
identifying an individual in the first degree network as an affected or an unaffected, wherein the individual with at least one binary trait, extreme quantitative trait, or combination thereof is identified as an affected and the individual without the at least one binary trait or the extreme quantitative trait is identified as an unaffected;
Figure 1 and Page 20, Lines 23-31, where osteoarthritis (OA) is a quantitative trait, such as on Page 23, Lines 1-16.
creating at least one enriched pedigree containing the individuals including designation as affected or unaffected;
Figure 1 and Page 20, Lines 23-31
performing segregation analysis to identify variant trait pairs that co-segregate within and across the at least one enriched pedigree; and
Figure 1 and Page 20, Lines 23-31, wherein Lines 26-27 disclose identification of co-segregating haplotypes via the pedigree where affected individuals are depicted as square boxes.
analyzing the variant trait pairs to determine the disease-causing variant.
Figure 1 and Page 20, Lines 23-31, wherein Lines 26-27 disclose identification of co-segregating haplotypes via the pedigree where affected individuals are depicted as square boxes.

While Slagboom does disclose the identification of a disease causing variant, Slagboom does not explicitly disclose this as a system with “a non-transitory computer readable medium storing instructions for causing a processor to perform a method for identifying a disease-causing variant.” However, Reid does disclose this limitation, specifically:
A non-transitory computer readable medium storing instructions for causing a processor to perform a method for identifying a disease-causing variant, comprising:
[0237] and [0239]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Slagboom with a computer readable medium and processor as disclosed by Reid. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Slagboom in order to implement the systems and methods (Reid:  [0237]).

Claim 18:
Slagboom discloses:
A system for generating an enriched pedigree, the system comprising:
generate a first degree network of individuals based on sequencing data of a cohort;
Figure 1 and Page 20, Lines 23-31
identify whether an individual in the first degree network as an affected or an unaffected, wherein the individual with at least one binary trait, extreme quantitative trait, or combination thereof is identified as affected and the individual without the at least one binary trait or the extreme quantitative trait is identified as unaffected; and
Figure 1 and Page 20, Lines 23-31, where osteoarthritis (OA) is a quantitative trait, such as on Page 23, Lines 1-16.
generate at least one enriched pedigree containing the individuals including designation as affected or unaffected.
Figure 1 and Page 20, Lines 23-31

While Slagboom does disclose the identification of a disease causing variant, Slagboom does not explicitly disclose this as a system with “a data processor and a memory coupled with the data processor.” However, Reid does disclose this limitation, specifically:
a data processor and a memory coupled with the data processor, the processor being configured to:
[0237]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Slagboom with a processor and memory as disclosed by Reid. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Slagboom in order to implement the systems and methods (Reid:  [0237]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Slagboom et al. (WO 2008/018789 A2), hereinafter Slagboom, further in view of Reid et al. (US 2017/0286594 A1), hereinafter Reid, further in view of Wood et al. (Whole-genome sequencing to understand the genetic architecture of common gene expression and biomarker phenotypes), hereinafter Wood.

Claim 5:  Slagboom in view of Reid discloses the system of claim 1, as discussed above.

While Slagboom discloses identifying individuals affected and unaffected by a trait, Slagboom does not explicitly disclose “identify the identified affected as unaffected if a prevalence of the at least one binary trait in the cohort is over 5%.” However, Wood does disclose this limitation, specifically:
identify the identified affected as unaffected if a prevalence of the at least one binary trait in the cohort is over 5%.
Page 1505 discloses “common” variants with a frequency of greater than or equal to 5%.

Slagboom discloses identifying individuals affected and unaffected by a trait by identifying and using genetic loci. Wood discloses determining genetic variants, specifically common and low frequency variants, including variants with over 5% prevalence. It can be seen that each element claimed is taught in either Slagboom or Wood. The prevalence of the variant as in Wood does not change nor affect the normal functions of identifying individuals affected and unaffected by a trait as in Slagboom. Identifying individuals affected and unaffected by a trait by identifying and using genetic loci would be performed the same way even with the addition varying prevalence of variants, such as common variants or low frequency variants. Since the functionalities of the elements in Slagboom and Wood do not interfere with each other, the results of the combination would be predictable. 

It would have bene obvious to one of ordinary skill in the art to include in the system of Slagboom the varying frequency of variants, such as common and low frequency, as taught by Wood since the claimed invention is merely a combination of old elements. In combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6:  Slagboom in view of Reid discloses the system of claim 1, as discussed above.

While Slagboom discloses identifying individuals affected and unaffected by a trait, Slagboom does not explicitly disclose “identify the identified affected as unaffected if the at least one extreme quantitative trait of the individual is less than two standard deviations from a mean quantitative trait of the cohort.” However, Wood does disclose this limitation, specifically:
identify the identified affected as unaffected if the at least one extreme quantitative trait of the individual is less than two standard deviations from a mean quantitative trait of the cohort.
Page 1506 discloses low-frequency variants with over and under two standard deviations.

Slagboom discloses identifying individuals affected and unaffected by a trait by identifying and using genetic loci. Wood discloses determining genetic variants, specifically common and low frequency variants, including variants with over and under two standard deviations. It can be seen that each element claimed is taught in either Slagboom or Wood. The standard deviation of the variant as in Wood does not change nor affect the normal functions of identifying individuals affected and unaffected by a trait as in Slagboom. Identifying individuals affected and unaffected by a trait by identifying and using genetic loci would be performed the same way even with the addition varying standard deviations of variants. Since the functionalities of the elements in Slagboom and Wood do not interfere with each other, the results of the combination would be predictable. 

It would have bene obvious to one of ordinary skill in the art to include in the system of Slagboom the varying standard deviations of variants, as taught by Wood, since the claimed invention is merely a combination of old elements. In combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Regarding 112, applicant’s arguments are sufficient, and the associated rejection has been withdrawn. Specifically, the examiner recognizes that [0016] provides an example definition of “extreme quantitative trait” as “having minimum or maximum or median measurement of a quantitative trait exceed[ing] a defined statistical cutoff of deviation from normal population measurement of the trait…”

Regarding 101, applicant argues (page 9) that the claimed invention provides a specific improvement over current technology, allowing for more accurate research into the causes of disease. Applicant further argues the discussion provided by the specification demonstrates that the claims do not encompass a simple mental process.
The examiner respectfully disagrees. The independent claims (e.g. claim 1) broadly claim generating a pedigree, a mental process. The broadest reasonable interpretation of the claim limitations as claimed includes performance in the mind if not for the recitation of generic computer components (e.g. data processor and memory). While the specification can be used as a tool for clarification of the claims, information present in the specification cannot be imported into the claims. Thus, applicant’s arguments that the specification details the processes of the claims in a manner that is not a simple mental process is not persuasive because these limitations are not being claimed. For example, “generate a first degree network of individuals based on sequencing data of a cohort” could entail a simple mental comparison of sequencing data.
Applicant argues (pages 10-11) improvements to technology, such as by identifying specific mutations more accurately and reliably.
The examiner respectfully disagrees. As discussed in MPEP 2106.05(a), it is important to note that the judicial exception alone cannot provide the improvement. As claimed, there is no indication that any of the limitations could not be performed mentally (i.e. mental process). Thus, any purported improvement is to the abstract idea, not to technology.
Applicant further argues (pages 12-14) that the instant claims are similar to those of CardioNet. 
The examiner respectfully disagrees. The claim as provided by applicant on page 12 of remarks is notably dissimilar to applicant’s claims, at the least providing significant additional elements (e.g. beat detector and ventricular beat detector) as opposed to generic computer implementation (e.g. data processor and memory). As on Page 13 of the Court Opinion:
In our view, the claims “focus on a specific means or method that improves” cardiac monitoring technology; they are not “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.”
This is in stark contrast to applicant’s claims, which do just that. As claimed, applicant’s claims are directed toward identifying a disease causing variant, a mental process, and does indeed merely invoke generic machinery, such as a data processor and a memory.
	Applicant further argues (pages 14-15) that the instant claims are similar to those of McRO.
	The examiner respectfully disagrees. While the claims of McRO were determined to be directed to an improvement to technology, they notably contain limitations with substantial detail with regard to the improvement. Dissimilarly, applicant has argued many improvements to technology, but these improvements are not reflected in the instant claims.
	Applicant further argues (pages 15-16) that the instant claims are similar to those of Visual Memory.
	The examiner respectfully disagrees. Again, as discussed in MPEP 2106.05(a), it is important to note that the judicial exception alone cannot provide the improvement. As claimed, there is no indication that any of the limitations could not be performed mentally (i.e. mental process). Thus, any purported improvement is to the abstract idea, not to technology.
	For the reasons as discussed above, the 101 rejection has been maintained.

Regarding 102, applicant argues Slagboom pertains to risk of developing osteoarthritis (OA) for a specific subject, as opposed to for “a dataset-wide level.” Applicant further agues the aim and purpose of the instant application and Slagboom are distinct.
The examiner respectfully disagrees. The claims merely require identification of a disease causing variant using an enriched pedigree generated from sequencing data, all of which is disclosed by Slagboom as discussed above in greater detail.
Applicant further argues the pedigree of Slagboom is generated in reverse to that of applicant’s claims. 
The examiner respectfully disagrees. Figure 1 of Slagboom shows enriched pedigrees of striking similarity to those of applicant’s Figure 6. Of particular note to applicant’s arguments is that, unless explicitly claimed, claim limitations are not required to be performed in the order in which they are claimed.
Applicant further argues Slagboom fails to disclose “generating a first degree network of individuals based on sequencing data of a cohort.”
The examiner respectfully disagrees. The enriched pedigrees of Figure 1 and as discussed on Page 20, Lines 23-31 are generated first degree networks of individuals of families (i.e. cohorts) using genomic data, wherein blackened symbols are affected individuals.
For the reasons as discussed above, the 102 rejection has been maintained.

Regarding 103, applicant argues the shortcomings of Slagboom with regard to the 102 rejection renders the remaining claims allowable over the art. The examiner respectfully disagrees, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li, Hong, et al. (Relationship estimation from whole-genome sequence data)
Discloses determining the relationship between individuals from high-density single-nucleotide polymorphism, with the relationships demonstrated through pedigrees.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626      

                                                                                                                                                                                                  /CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626